Citation Nr: 0210464	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-02 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision that denied the 
veteran's claim for an evaluation greater than 30 percent for 
his service-connected cervical spine disability, and for 
service connection for depression secondary to his spine 
disability.  The veteran filed a notice of disagreement in 
June 1999 and in January 2000 the RO sent the veteran a 
statement of the case.  The veteran perfected the appeal by 
filing a substantive appeal in February 2000.  In a November 
2001 rating decision, the RO granted service connection for a 
nervous disability as secondary to the veteran's cervical 
spine disability.  Since this represents a full grant of the 
benefits that were sought with respect to the service 
connection claim, that claim is no longer in appellate 
status.


REMAND

As noted above, this appeal stems from a July 1998 rating 
decision that denied an evaluation greater than 30 percent 
for the veteran's service-connected cervical spine 
disability.  In his substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a member of the 
Board.

The record contains evidence showing that the veteran was 
sent notice in June 2002 of a hearing scheduled for August 8, 
2002, but that the notice may have been sent to the wrong 
address and that the hearing had been postponed.  Since there 
is no indication that the postponed hearing was ever 
rescheduled, a remand is in order so that such a hearing can 
be rescheduled.

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO at the earliest available opportunity.  
The veteran should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2001).  Unless the veteran indicates 
(preferably, in a signed writing) that he 
no longer desires a hearing, the hearing 
should be held, and the claims file 
transferred to the Board in accordance 
with current appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




